DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1	This is in response to the IDS dated 11/29/2021.
Election/Restrictions
2.	Applicant’s election without traverse of Group 1, Claims 1-19 in the reply filed on 10/12/2021 is acknowledged.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The IDS filed 12/29/2021, 6/14/2021, 1/27/2021, and 8/30/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected by applicants provided art.

D1 provided by applicant [0038], [0045], [0048]
D2 provided by applicant [0025], [0028]-[0030]
Claim 1 the mask pattern plate comprises an evaporating area and a test area located around the evaporating area; the test area is provided with at least two test element groups located in different regions of the test area, and each test element group comprises at least one test hole for alignment. See below.
2. (Original) The evaporating mask plate according to claim 1, wherein the test holes in different test element groups have different shapes. See below
3. (Original) The evaporating mask plate according to claim 2, wherein each test element group comprises a plurality of test holes; the test holes in the same test element group have the same shape. See below
4. (Original) The evaporating mask plate according to claim 2, wherein each test element group comprises a plurality of test holes; the test holes in the same test element group have any one of the shapes of rectangle, circle and triangle.  See below
5. (Currently Amended) The evaporating mask plate according to 4 claim 3, wherein the test holes in the same test element group are arranged at one side or plural sides of the evaporating area. See below
Allowable Subject Matter

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    669
    652
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    659
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812